ocusign Envel GAS Gr Ave GYSORRE So IGUMAAHs 46-1 Filed: 05/21/20 Page 1 of 5 PagelD #:2384

4/7/20
SETTLEMENT AGREEMENT AND RELEASE

THIS AGREEMENT (“Agreement”) is made and entered into on the dates hereinafter set
forth by and between the BOARD OF EDUCATION OF TOWNSHIP HIGH SCHOOL DISTRICT
NO. 113, Lake County, Illinois (hereinafter referred to as the “DISTRICT, and >
wiitiion. parent 0 STE a minor child (hereinafter referred to as “the PARENT” and
™’ respectively). The DISTRICT and the PARENT are hereinafter collectively referred to as
“the parties.”

WITNESSETH:

WHEREAS, fis a student with a disability who is a resident of the DISTRICT for school
purposes and is eligible for special education and related services under the Individuals With
Disabilities Education Act (“IDEA”), Article 14 of the Illinois School Code, and their respective
implementing regulations; and

WHEREAS, there presently exist matters of pending and contemplated disputes between
the parties concerning or arising out of the evaluations, special education and related services,
supplementary aids and services, programs, and placements provided or not provided to
by the DISTRICT to date; and

WHEREAS, on January 31, 2019, GED initiated an administrative due process
hearing pursuant to the IDEA, Article 14 of the Illinois School Code, and their respective
implementing regulations to address ieee: then-current disputes with the DISTRICT

concerning the evaluations, special education and related services, supplementary aids and
— Erivele oe TS Bi iii ESA AoE SRE SOL OM SB ea 46-1 Filed: 05/21/20 Page 2 of 5 PagelD #:2385

services, programs, and placements provided or not provided toby the DISTRICT. This
administrative due process action was designated as ISBE Case No. 2019-DP-0914; and
WHEREAS, after a four-day due process hearing in May 2019, the Impartial Hearing
Officer issued her final decision on June 4, 2019; and
WHEREAS, on October 2, 2019, [EM tiled a complaint in the U.S. District Court for

the Northern District of Ilinois, in which ge (i) appealed those portions of the Impartial

Hearing Officer’s final decision in ISBE Case No. 2019-DP-0914 in which the DISTRICT
prevailed, and (ii) asserted certain new claims. This federal court action was designated as U.S.
District Court Case 1:19-cv-06552 and remains pending; and

WHEREAS, it is the express intention and desire of the parties hereto to settle U.S.
District Court Case 1:19-cv-06552 and to compromise any and all claims, whether known or
unknown, anticipated or unanticipated, liquidated or unliquidated, that are related to, or arise
out of, the educational evaluations, services, programs, and/or placements provided or not
provided to fi&by the DISTRICT, which have been or could have been raised up to and through
the date of the execution of this Agreement by both parties.

NOW, THEREFORE, in consideration of the promises and consideration each to the
other made as hereinafter set forth, itis hereby understood and agreed by the parties as follows:

1. NO ADMISSION. QIK acknowledges and agrees that this Agreement does
not constitute and shall not be deemed an admission on the part of the DISTRICT of any facts
alleged b, ais wor of any wrongdoing, liability, error or violation by the DISTRICT of any

federal, State or municipal law, statute, regulation or order, or Board policy pertaining to WA
—_— Envel S384 Ay kesSYs OO Re SoG As 46-1 Filed: 05/21/20 Page 3 of 5 PagelD #:2386

2. PAYMENTS. The DISTRICT will make the following payments within 30 days
after this Agreement is executed by both parties:

(a) Tuition, Tutoring, and Other Education-Related Expense Reimbursement: The
DISTRICT will reimburse QEEEEEMBin the amount of Fifty Thousand Dollars and No Cents
($50,000.00). (MBnay elect to designate that all or some of this amount be made to the
QE Schoo! in tWinois; such election must be made in writing by
ENE: 6 later than two business days after this Agreement is executed by both parties; and

(b) Attorneys’ Fees and Costs: The DISTRICT will also direct a reimbursement to
WER 2ttorneys/law firm, Whitted Takiff, LLC, for (MB attorneys’ fees and costs
in the amount of One Hundred Thousand Dollars and No Cents ($100,000.00). ‘ee: agrees
to direct her attorneys to provide the DISTRICT with a completed IRS W-9 form for this purpose

within two business days after this Agreement is executed by both parties.

3. WAIVER OF CLAIMS AND GENERAL RELEASE.

In further consideration of the agreements set forth herein, and except as provided in
Paragraph 2,4 hereby fully and forever releases and discharges the DISTRICT and its
former and present Board of Education members in their individual and/or official capacities,
employees and agents, from any and all claims, demands, causes of action, obligations, debts,
costs, damages, judgments, and liabilities, that are related to, or arise out of, the evaluations,
instruction, programs, placements, therapies, services, equipment, or transportation provided
or not provided to OD arising under the United States Constitution, the Illinois Constitution,
federal or State law or regulation, common law, local ordinance, or DISTRICT policy. This
includes, but is not limited to, any and all claims, demands, causes of action, obligations, debts,

3
Case: 1:19-cv-06552 Document # 5 46-1 Filed: 05/21/20 Page 4 of 5 PagelD #:2387
DocuSign Envelope ID: 9FA91EB4-74B5-4CB6-90FD-00CD13D70E2

costs, damages, judgments, and liabilities the Individuals With Disabilities Act, 20 U.S.C. Section
1401 et seg.; Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. Section 794; the Americans With
Disabilities Act, 42 U.S.C. Section 12101 et seq.; the Illinois School Code, 105 ILCS 5/1-1 et seq.; 42
U.S.C. Sections 1983 and 1985; the ‘Family Educational Rights and Privacy Act, 20 U.S.C. Section
1232(g),the Illinois School Student Records Act, 105 1LCS 10/1 et seq.; and Illinois Mental Health and
Developmental Disabilities Confidentiality Act, 740 ILCS Section 110 et seq, and their respective
implementing regulations, if any, through the date of the execution of this Agreement by both
parties.

Except as provided in Paragraph 2, this waiver and general release includes, but is not
limited to, any and all claims for payment or reimbursement of Se ms, attorneys’ ‘fees and
costs and/or compensatory education and/or any and all evaluations, instruction, programs,
placements, therapies, services, equipment, transportation, or incidental costs of any nature
whatsoever relative to WM through the date of the execution of this Agreement by both parties.

4. STIPULATION TO DISMISS U.S. DISTRICT COURT CASE 1:19-cv-06552.
Within two business days after this Agreement is fully executed by both parties will
file a Stipulation To Dismiss Case 1:19-cv-06552 in accordance with the Federal Rules of Civil
Procedure and U.S. District Court, Northern District of Illinois, local rules.

5. CONFIDENTIALITY. @g@Pand her agents, employees, consultants,
evaluators, attorneys/advocates, and accountants shall, in accordance with law, maintain strict
confidentiality with respect to the existence, negotiation, and terms of this Agreement. The
QM and her agents, employees, consultants, evaluators, attorneys/advocates, and
accountants shall disclose information relative to matters covered by and/or addressed within

4
Case: 1:19-cv-06552 Document #: 46-1 Filed: 05/21/20 Page 5 of 5 PagelD #:2388
DocuSign Envelope ID: 9FA91EB4-74B5-4CB6-90FD-00CD13D70E28

this Agreement only: (a) to implement the terms of this Agreement; (b) to the extent required
by the provisions of the Ilinois Open Meetings Act and the Illinois Freedom of Information Act; (c)
as otherwise required by law; (d) as necessary for accounting and tax purposes; or (e) as required

for future litigation between the parties.
6. | VOLUNTARY AGREEMENT. ‘(EB acknowledges and agrees that she has

read and understands the terms of this Agreement and enters into it voluntarily, without duress,

and with the advice of competent legal counsel.

7. BINDING AGREEMENT, FULL AND COMPLETE UNDERSTANDING, AND
APPLICABLE LAW.

This Agreement represents the full and complete understanding of the parties and all

 

prior agreements, whether oral or written, which pertain to any of the subject matters expressed
herein, are hereby deemed merged into this Agreement and superseded by the terms and
conditions expressed herein. This Agreement may only be modified by the parties in writing
and shall be interpreted? in accordance with the laws of the State of Illinois.

IN WITNESS WHEREOF, the parties have caused this Settlement Agreement and
Release to be executed on the date(s) written below.
BOARD OF EDUCATION OF

TOWNSHIP HIGH SCHOOL DISTRICT NO. 113,
Lake County, Illinois

 

[< Cligabath Date: 4/23/2020

\-soaE97ABceDc4i6...

 

 

 
